

115 HR 3439 IH: Financial Institution Security Act
U.S. House of Representatives
2017-07-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3439IN THE HOUSE OF REPRESENTATIVESJuly 26, 2017Mr. Pittenger introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo facilitate better information sharing to assist in the fight against the funding of terrorist
			 activities, and for other purposes.
	
 1.Short titleThis Act may be cited as the Financial Institution Security Act. 2.Information sharing (a)In generalSection 314 of the USA PATRIOT Act (31 U.S.C. 5311 note) is amended—
 (1)in subsection (b)— (A)by striking terrorist or money laundering activities and inserting terrorist acts, money laundering activities, or a specified unlawful activity (as defined under section 1956(c)(7) of title 18, United States Code); and
 (B)by striking activities that may involve terrorist acts or money laundering activities and inserting activities that may involve terrorist acts, money laundering activities, or a specified unlawful activity; and
 (2)in subsection (c), by inserting or a specified unlawful activity (as defined under section 1956(c)(7) of title 18, United States Code) after terrorist acts or money laundering activities.
 (b)Update to regulationsSection 314(a) of the USA PATRIOT Act (31 U.S.C. 5311 note) is amended by striking or money laundering activities each place such term appears and inserting , money laundering activities, or a specified unlawful activity (as defined under section 1956(c)(7) of title 18, United States Code).
 (c)Sense of CongressSection 314 of the USA PATRIOT Act (31 U.S.C. 5311 note) is amended by adding at the end the following:
				
 (e)Sense of CongressIt is the sense of the Congress that, in furtherance of efforts to stop the financing of terror and other forms of illicit financing through increased sharing of information, and consistent with the need to prevent inappropriate dissemination of such information—
 (1)Federal law enforcement agencies and regulators should share information about terrorist activities, money laundering activities, and other specified unlawful activities (as defined under section 1956(c)(7) of title 18, United States Code) to the fullest extent possible and in a timely fashion; and
 (2)financial institutions, including nonbank financial institutions, should share information about such acts and activities with each other to the fullest extent possible and in a timely fashion..
 3.Disclosure liabilitySection 5318(g)(3)(B) of title 31, United States Code, is amended— (1)in clause (i), by striking or at the end;
 (2)in clause (ii), by striking the period and inserting ; or; and (3)by adding at the end the following:
				
 (iii)any duty or requirement of a financial institution or any director, officer, employee, or agent of such institution to demonstrate to any person, as used in such subparagraph, that a disclosure referenced in such subparagraph is made in good faith..
			4.Report to Congress
 (a)In generalNot later than the end of the 120-day period beginning on the date of the enactment of this Act, the Secretary of the Treasury shall report to the Committee on Financial Services of the House of Representatives and the Committee on Banking, Housing, and Urban Affairs of the Senate regarding—
 (1)the Department of the Treasury's assessment of the risks and benefits of allowing sharing of information, consistent with appropriate privacy protections—
 (A)between United States financial institutions and foreign financial institutions; (B)between United States financial institutions and their foreign subsidiaries; and
 (C)between United States subsidiaries of foreign financial institutions and their parent financial institutions; and
 (2)whether a financial institution defined under section 5312(a)(2) of title 31, United States Code, that is not required under Treasury regulations on the date of the enactment of this Act to maintain an anti-money laundering program, should be authorized to appropriately share information pursuant to subsection (b) of section 314 of the USA PATRIOT Act, if—
 (A)the financial institution voluntarily establishes and maintains such an anti-money laundering program;
 (B)such program is subject to examination, and has been examined, by the appropriate regulator; and (C)the Secretary determines such program to be adequately operating.
 (b)Separate presentation of classified materialAny part of the report described under subsection (a) that involves information which is properly classified under criteria established by the President shall be submitted to the committees described under subsection (a) separately in a classified annex and, if requested by the chairman or ranking Member of one of such committees, as a briefing at an appropriate level of security.
 5.RulemakingNot later than the end of the 180-day period beginning on the date of the enactment of this Act, the Secretary of the Treasury shall issue regulations to be consistent with the amendments made by this Act.
		